Exhibit 10.1


PREMIER PURCHASING PARTNERS, L.P.
GROUP PURCHASING AGREEMENT-CAPITAL EQUIPMENT


CONTRACT NUMBER:



  1. The "Parties" to this Group Purchasing Agreement are:
          Premier Purchasing Partners, L.P. ("Purchasing Partners")
          12225 El Camino Real
          San Diego, CA 92130
          Attention: Vice President, Procurement
          858.481.2727 858.794.7959 (fax)
          Contract Mgr/Director: Chris Dismuke


          KCI USA, Inc.
          (Seller)
          8023 Vantage Drive
          San Antonio, TX 78230
          Attention: Scott Brooks, Vice President, Acute Care National Accounts
          800/275-7885 #2 (phone)     210-255-6983 (fax)

  2. Product Category:                 Vacuum Assisted Closure® Devices:
Continuous and/or Intermittent
                                                    Negative Pressure Wound
Therapy, Fluid Management System,
                                                    Control/Monitor Unit, Device
Specific Dressings and Accessories.
  3. Effective Date:    04/01/04

  4. Expiration Date:  03/31/07

  5. Term of Agreement (months): 36 Months

  6. Purchasing Partners Administrative Fee: [*] (Section 10.1)

  7. Large Order Dollar Threshold:

  8. Administrative Fee Payment Frequency: Quarterly/Monthly*   *Effective
October 1, 2004:
        Monthly (Section 10.2)

  9. Early Payment Discount: 0%

10. HIPAA CERTIFICATION. Seller to initial here if Seller is NOT a Business
Associate within the meaning of
        45 C.F.R. ss 160.103, in which case the attached HIPAA Privacy Addendum
is NOT applicable.

This Group Purchasing Agreement (the "Agreement") is comprised of the following
documents and is entered into by the Parties as of the effective Date set forth
in Item 3 above:

               i. This Cover Sheet;
              ii. The attached Purchasing Partners Standard Terms and
Conditions;
             iii. The attached Additional Terms and Conditions (if any);
             iv. The attached HIPAA Privacy Addendum (if applicable); and
              v. The following attached exhibits:
                         Exhibit A: Products and Services
                         Exhibit B: Membership Roster Access Instructions
                         Exhibit C: Authorized Distributors
                         Exhibit D: Reporting Formats Access Instructions
                         Exhibit E: Payment Instructions
                         Exhibit F: Minority, Woman-Owned and Small Businesses
Policy
                         Exhibit G: Seller Information Sheet
                         Exhibit H: Product Specifications
                         Exhibit I: Additional Warranties
                         Exhibit J: Service, Maintenance and License Agreements
                         Exhibit K: Seller's Returned Goods Policy
                         Exhibit L: Ordering Instructions




PREMIER PURCHASING PARTNERS, L.P.
By: PREMIER PLANS, L.L.C., Its General Partner
        By: /s/ Robert L. Hamon        
        Printed Name: Robert L. Hamon
        Title: Sr. VP Group Purchasing Services

        By: /s/ Michael Georgulis      
        Printed Name: Michael Georgulis
        Title: VP Nursing Products and Services

SELLER: KCI USA, Inc.
      By: /s/ Chris Fashek           
      Printed Name: Chris Fashek
      Title: President, KCI USA

      WHEREAS, Purchasing Partners is an affiliate of Premier, Inc. ("Premier"),
and an alliance of hospitals and health care organizations;

      WHEREAS, Premier's core objective is to improve the health of communities;

      WHEREAS, such core objective as well as the objective of helping to assure
that patients receive safe and efficacious care can be accomplished, in part, by
achieving economies of scale and innovations through group strategies and shared
resources;

      WHEREAS, group purchasing is a fundamental way hospitals and health
systems cooperate to reduce the costs of providing health services;

      WHEREAS, Premier's capital equipment group purchasing program is operated
by Purchasing Partners;



      WHEREAS, Seller is a manufacturer and supplier of capital equipment;

      WHEREAS, Seller has offered to provide Products and services to the
Premier membership consistent with the terms of this Agreement;

      WHEREAS, Purchasing Partners has committed to comply with the Best Ethical
Practices for the Group Purchasing Industry, prepared by Professor Kirk O.
Hanson and released on October 23, 2002 (the "Best Ethical Practices"), the
requirements of the Health Industry Group Purchasing Association Code of
Conduct, adopted on July 24, 2002 (the "HIGPA Code"), and the additional
commitments made by Purchasing Partners to Senator Herb Kohl and Senator Mike
DeWine of the Subcommittee on Antitrust, Competition and Business and Consumer
Rights in a letter dated August 5, 2002, (the "Additional Commitments"). The
Best Ethical Practices, HIGPA Code and Additional Commitments are referred to
collectively herein as the "Premier Ethical Standards".

      WHEREAS, by entering into this Agreement with Seller it is Purchasing
Partners' expectation that Seller, in its dealings with Purchasing Partners
under this Agreement, will respect Purchasing Partners' commitment to comply
with the Premier Ethical Standards.

      NOW THEREFORE, in consideration of the mutual promises contained herein
and other good and sufficient consideration, the receipt and adequacy of which
is hereby acknowledged, the Parties hereto agree as follows:

1.0 TERM OF AGREEMENT

. This Agreement will remain in effect for the period of time set forth in Item
5 of the Cover Sheet.



2.0 PRODUCTS COVERED

. Seller hereby agrees to provide the products and services described in Exhibit
A hereto (referred to herein as "Products" and "Services") pursuant to the terms
of this Agreement. Upon Purchasing Partners' request, Seller shall provide
Purchasing Partners with written notice of any Products in Exhibit A which are
not manufactured by Seller (i.e., those Products which are manufactured by a
third party), setting forth the Product name and the name of the actual
manufacturer. Any additions or deletions of Products from Exhibit A shall not be
effective unless evidenced by an amendment signed by both Parties.



      If during the term of this Agreement, Seller releases an upgraded or
enhanced version of a Product that obsoletes the predecessor Product (referred
to herein as an "Improved Product"), Seller shall offer such Improved Product to
"Affected Participating Members" at the pricing set forth in Exhibit A.
"Affected Participating Members" mean those Participating Members who purchased
the predecessor Product during the 12-month period preceding the release of the
Improved Product. [*] For the pricing [*] to apply to the purchase of the
Improved Product, the purchase must be made during the 12-month period following
the purchase of the predecessor Product.

3.0 PARTICIPATING MEMBERS

. Set forth in Exhibit B of this Agreement are instructions for accessing and
downloading the list of Premier members ("Participating Members"), who shall
have the right to rent or purchase Products and Services in accordance with this
Agreement. The list of Participating Members (the "Membership Roster") may be
amended by Purchasing Partners from time to time and Purchasing Partners
reserves the right to provide the Membership Roster in other suitable forms. The
Parties hereto acknowledge that Participating Members are acute care and
extended care entities/facilities accessing the benefits of this Agreement
solely for their own facility-based Product placements. The Parties hereto
acknowledge that Participating Members may include acute care and extended care
entities/facilities which may access the benefits of this Agreement through
participation in the group purchasing programs operated by Purchasing Partners'
affiliate, Provider Select, Inc. ("Provider Select") rather than Purchasing
Partners itself Such entities/facilities shall nonetheless be deemed
Participating Members under this Agreement. Seller shall be responsible for
routinely maintaining the current Membership Roster. New Participating Members
added to the Membership Roster shall be eligible to participate under this
Agreement upon the relevant date set forth in the Membership Roster. Seller
shall stop providing the pricing set forth herein to entities removed from the
Membership Roster within thirty (30) days following the applicable date of
removal set forth in the Membership Roster. Only Participating Members which are
either acute care or extended care facilities or institutions shall have the
right to rent or purchase Products and Services in accordance with this
Agreement.



      On a quarterly basis, Seller shall provide Purchasing Partners with
written notice of any Participating Members which are also members of group
purchasing organizations other than Purchasing Partners (such notice is referred
to as the "Dual Membership Notice"). Seller shall have no right to challenge or
contest its obligation to pay Purchasing Partners administrative fees in
accordance with Section 10.1 with respect to any Participating Members which are
not listed in the Dual Membership Notice for the applicable quarter.

      The form of any agreement between Seller and a Participating Member and
any amendments thereto shall be approved in advance by Purchasing Partners.

4.0 PARTICIPATION REQUIREMENTS

. In order to be entitled to the pricing terms (described in Exhibit A hereto),
Participating Members shall comply with the participation requirements set forth
in Exhibit A.





5.0 TERMINATION OF EXISTING CONTRACTS

. Any Participating Member desiring to avail itself of the benefits of this
Agreement may, at its option and without liability, terminate any existing
contract(s) or other arrangement(s) with Seller for the purpose of participating
in the group purchasing arrangement set forth in this Agreement.



6.0 ORDERING; SHIPPING; DELIVERY

.



         6.1 Authorized Distributors. All Products rented or purchased pursuant
to this Agreement by Participating Members which are not purchased directly from
Seller, where applicable, may be purchased from and through one of Seller's
authorized distributors ("Authorized Distributors"). A list of all current
Authorized Distributors is set forth in Exhibit C. Seller warrants that it shall
not make any change or take any action with respect to Authorized Distributors
which, if implemented, would materially increase the ultimate delivered price
paid by the Participating Member.

         6.2 Payment Terms. For Product(s) requiring installation by Seller,
eighty percent (80%) of the rental or purchase price must be paid within
forty-five (45) days following delivery of applicable Product(s) or receipt of
invoice,



whichever date is later and the balance of the purchase price must be paid
within thirty (30) days of "acceptance" of such Product(s) as defined in Section
6.8 below. For Product(s) not requiring installation by Seller, one hundred
percent (100%) of the purchase price must be paid within thirty (30) days. Any
early payment discount is set forth in Item 9 of the cover sheet.

         6.3 Ordering; Shipping Terms. Orders directly from Seller shall be
placed by telephone, telecopier in accordance with the ordering instructions set
forth hereto as Exhibit L. Shipping terms for rental items: All shipments for
rental direct from Seller shall be Net F.O.B. destination, with all costs of
transportation and insurance being paid by Seller, with the exception of special
delivery and/or air shipments requested by Participating Members. Such special
delivery and/or air shipment charges shall be prepaid by Seller and invoiced to
the requesting Participating Member for such member's payment pursuant to the
payment terms set forth in Section 6.2 of this Agreement. Shipping terms for
Product purchases: All shipments direct from Seller shall be Net F.O.B.
destination, with all costs of transportation and insurance prepaid and added to
invoice. Title and risk of loss for Products purchased by Participating Member
shall transfer to Participating Members upon delivery.

         6.4 Minimum Order. Seller shall have no minimum purchase order
requirement applicable to any or all Participating Members. For Products
purchased from an Authorized Distributor, any minimum order purchase requirement
will be negotiated between each Participating Member and the Authorized
Distributor.

         6.5 Guarantee of Delivery. If Seller fails to deliver any Product(s)
within the agreed-upon time periods set forth in Exhibit A hereto, the
Participating Member in its sole discretion terminate without penalty the
obligations of such member under this Agreement and any other agreement related
to the Product(s), including without limitation any purchase order for the
Product(s), and Seller shall immediately refund to such member all funds paid
for the Product(s) and any related materials. Upon the request of any
Participating Member, Seller will assist any such Participating Member in
finding alternative acceptable sources for any Product(s) which Seller cannot
deliver according to agreed-upon time periods.

Seller guarantees that all rental Products ordered by any Participating Member
shall be delivered within 24 hours (or the next business day as appropriate)
from the time the order is placed and required documentation processed. Seller
guarantees that all Products purchased by any Participating Member shall be
delivered to Participating Member on the mutually agreed upon date of delivery.

      For orders placed with an Authorized Distributor, guarantee of delivery
provisions will be negotiated between each Participating Member and the
Authorized Distributor. If the Authorized Distributor fails to deliver any
Product(s) within the foregoing negotiated time period because Seller has failed
to provide the Product(s) to the Authorized Distributor, the Participating
Member may purchase any substitute product(s) from another source(s), and Seller
shall reimburse such member for the difference between such member's actual
F.O.B. destination acquisition cost for such product(s) and the price(s) such
member would have paid for Seller's Product(s) under this Agreement, provided
that Seller is notified by the Participating Member of such failure to deliver
and cannot provide an alternative Product acceptable to the Participating Member
at the same price. Upon the request of any Participating Member, Seller will
assist any such Participating Member in finding alternative acceptable sources
for any Product(s) which an Authorized Distributor cannot deliver according to
the guaranteed delivery time specified above.

         6.6 Guarantee of Delivery under Emergency Conditions. In the event of a
natural disaster or industry wide shortage of Products ("Emergency Condition"),
Seller agrees to give priority to orders placed by Premier Members for Products
during the duration of the Emergency Condition. Seller will use best efforts to
set aside an adequate quantity of Products for the exclusive purchase by
Participating Members for the duration of the Emergency Condition however, in no
instance shall Seller be required to deny the use of a Product to a customer in
need or to otherwise place itself in material breach of purchasing contracts in
effect as of the date of this Agreement.

         6.7 Installation. Included in the price of the Product(s), Seller will
be fully responsible for performing all tasks necessary to install the
Product(s), including without limitation, uncrating, unpacking, removal of
packing material, field assembly, interconnection, calibration and testing to
ensure that the Product(s) conform(s) to the product specifications set forth in
Exhibit H ("Specifications") and is completely ready to perform all procedures
for which it is designed and marketed by Seller.



         6.8 Acceptance. "Acceptance" of Products by Participating Members shall
be deemed to have occurred when Seller and the applicable Participating Member
in good faith mutually agree in writing that the Product(s) is/are (a) operating
according to Specifications and (b) completely ready for clinical use. In
addition, each Participating Member shall have the option, at its own expense,
to test the Product(s) to confirm the safety, reliability and performance of the
Product(s) and to perform corollary or parallel testing to verify the accuracy
of the Product(s)' performance. Unless otherwise agreed by Seller, Participating
Members shall accept or reject Purchased Products within forty-five (45) days or
Rental Products within twenty-four (24) hours (or the next business day as
appropriate) after the date of installation (or delivery, in the case of
Products not requiring installation).



      Seller shall make available for use by Participating Members at no
additional charge all necessary test equipment. Further, Participating Members
shall have the right to purchase test equipment from Seller at Seller's most
favorable current price offered to any of its other customers. Seller shall
provide Participating Members at no additional charge any available quality
assurance and performance testing procedure materials and forms.



         6.9 Rejection of Products. Participating Members shall have the right
to reject any Product(s) purchased within forty-five (45) days or any Product(s)
rented within twenty-four (24) hours after the date of installation (or
delivery, in the case of Products not requiring installation), based on any of
the following reasons (referred to herein as "Rejection Events"): (a) visible
defects in the Product(s) or visible damage to packaging, (b) any failure of the
Product(s) to operate in accordance with Specifications, (c) any failure of the
Product(s) to operate in accordance with the Participating Member's reasonable
quality standards. Seller will, upon written notice from such Participating
Member of any Rejection Event, cause the removal of the Product(s) and
immediately refund to the Participating Member all funds paid for the Product(s)
and any related materials. In the event Product(s) are rejected by Participating
Members due to the Rejection Events described in (a), (b) or (c) above, all
expenses related to the removal of the applicable Product(s) shall be borne by
Seller. Further, in the event Product(s) are rejected by Participating Members
due to the Rejection Events described in (b) or (c) above, the Participating
Member in its sole discretion may also: (i) rent or purchase any substitute
product(s) from another source or sources and Seller shall promptly reimburse
such member for the difference between such member's actual F.O.B. destination
acquisition cost for such product(s) and the price(s) such member would have
paid for Seller's Product(s) under this Agreement; and/or (ii) terminate without
penalty the obligations of such member under this Agreement and any other
agreement related to the Product(s), including without limitation any purchase
order or rental agreement for the Product(s). In the case of Rejection Events
(b) and (c) above, all expenses related to necessary modifications to
Participating Members' facilities required in order to substitute other products
shall also be borne by Seller. All expenses related to the removal of Product(s)
as a result of the Rejection Event described in (d) above shall be borne by the
applicable Participating Member.

         6.10 Return of Products; Restocking Fee. Notwithstanding anything to
the contrary herein, Participating Members shall not have the right to return
Products which are considered disposable or consumable if such Products' useful
shelf-life has expired (as identified on the product label). All such
disposable/consumable Product(s) must be returned in original packages, cases,
or cartons. Seller's return goods policy, if any, is set forth in Exhibit K.

7.0 PRICING TERMS

.



         7.1 Pricing; Discounts; Trade-Ins.

         7.1.1 Exhibit A. Product pricing is set forth in Exhibit A hereto.
Unless otherwise agreed by the parties, all discounts provided for in this
Agreement (including without limitation large order discounts) shall be
calculated off list price.

         7.1.2 [*]. [*] Seller must transmit written notice of any price
increases to Purchasing Partners at least ninety (90) days prior to the
anniversary date of this Agreement.

         7.1.3 Large Orders. In the event a single order equals or exceeds the
"large order" dollar threshold set forth in Item 7 of the Cover Sheet, Seller
shall grant additional discounts as negotiated between Seller and applicable
Participating Members. Seller shall provide Purchasing Partners advance notice
of any order qualifying for a "large order" discount or incentive.



         7.1.4 Trade-ins. Seller may grant trade-in allowances applied to the
purchase of the Product(s). The reasonable value of such allowances shall be
based on the model, age, condition and volume of trade-in items. Trade-in
allowance shall be deducted off the net price (list price less discount).

         7.1.5 Special Promotions. Seller may, on occasion and with Purchasing
Partners prior consent, offer special promotions. Any such promotion will be
offered to all Participating Members and will be limited to the terms and
conditions of the specific promotion. All such promotions shall be coordinated
by Seller through Purchasing Partners.

         7.2 Competitive Pricing. [*] Seller agrees to extend any terms or
pricing offered to a individual Participating Member to all Participating
Members, excluding existing agreements and "special circumstances". Special
circumstances include, but are not limited to, large volume customers, beta site
testing, clinical studies and/or clinical evaluations.

         7.3 Pricing of New Products. Pricing for any additional and/or new
Products which the Parties mutually agree to add to Exhibit A will be negotiated
at prices consistent with the prices of Products already covered by this
Agreement. Seller agrees to inform the Purchasing Partners contract
director/manager responsible for this Agreement (as set forth on the Cover
Sheet) of new Products (branded or generic) that Seller plans to introduce to
the market at least 60 days prior to the introduction of such new products to
the market. Upon Purchasing Partners' request, Seller also agrees to provide to
Purchasing Partners, as soon as practical, a copy of the summary basis of
approval or medical officer's report for new Products approved by the FDA.

         7.4 Group Buy Programs. From time to time, Purchasing Partners may
request that Seller participate in group buy programs whereby Seller provides
designated Products to a defined group of Participating Members at additional
discounts (over and above the discounts set forth herein) for a limited period
of time ("Group Buy Programs"). Seller shall use best efforts to participate in
and support Group Buy Programs. Seller's participation in any such Group Buy
Programs shall be subject to the terms and conditions of this Agreement and
described in an amendment hereto executed by both Parties.

8.0

MARKETING; SALES SUPPORT; TRAINING



         8.1 Seller Representatives. Seller will provide representatives to call
upon Participating Members on a periodic basis mutually agreed to by Seller and
each individual Participating Member.

         8.2 User Training. Seller will provide at no additional charge and upon
the request of the Participating Member, user training related to the Products,
including without limitation, clinical training, applications and in-service
training, as reasonably required or requested by each Participating Member.
Seller will maintain a properly qualified training staff to provide such
training, and Seller will be solely responsible for any expenses for staff
travel, room and board related to such training. The scheduling of training
shall be coordinated directly with each Participating Member and shall
accommodate all shifts that require training.

      Seller will also provide to the Participating Member at no additional
charge a written training guide and/or set of training video tapes to be used
for future training by Participating Member staff.

      Also included in the price of the sale Product(s), Seller shall supply
Participating Members with the following items prior to or at the time of
delivery of the Product(s): (a) two (2) copies of operator manuals covering all
equipment and accessories; and (b) two (2) copies of complete service manuals
detailing all equipment and accessories including, without limitation,
non-proprietary and non-confidential parts lists and schematic diagrams. Seller
shall provide at no additional charge all updates to manuals and final versions
(where applicable) of manuals throughout the useful life of the Product(s).
Participating Members shall have the right to make copies, for internal purposes
only, of any training materials provided by Seller.

         8.3 Biomedical Training; Technical Programs. Seller will make available
at no additional charge factory service school training , for one person
designated by each Participating Member which purchases Product(s) hereunder.
Seller shall make such training available to other persons designated by
Participating Members and Purchasing Partners at the rates set forth in Exhibit
A hereto. In the event that a published Product In-service video does not exist,
Seller will allow video recording of training sessions for future use by
Participating Members provided the Participating Member s sign a mutually
acceptable non-disclosure agreement related to the use of such video and subject
to Seller's approval of final content. If possible, training shall be provided
at regional locations to accommodate several Participating Members at the same
time. Participating Members and Purchasing Partners agree that this training and
video taping shall be for internal, non-commercial use.

      Factory service school training will include the same course content used
in the training program for Seller's service organization as it relates to the
Product(s). Standard prerequisites as defined in Seller's course outline and
involving minimum technical competencies must be met before any individual may
attend a given course.

      Seller shall commence training activities during installation of the
Product(s). Seller agrees to allow Participating Members, the designees of
Participating Members and Purchasing Partners employees to observe the
installation process.

         8.4 Demonstration Models for Evaluation. Upon the request of Purchasing
Partners or Participating Member, Seller shall provide demonstration models,
where practical, of the Product(s) and any appropriate consumables/disposables
required to operate and evaluate the Product(s) to any Participating Members at
no charge for a mutually agreed upon time period.

         8.5 Service and Maintenance Agreements. The form of Seller's service
and maintenance agreement(s), which include pricing and service descriptions, is
set forth as Exhibit J hereto. Such form agreement(s) are subject to Purchasing
Partners' prior approval.

         8.6 Replacement Parts. Seller will provide all replacement parts for
the Product(s) within twenty-four (24) hours of Participating Member's order
released to Seller's warehouse. If a replacement part cannot be provided within
twenty-four (24) hours and product purchased is still under Seller warranty then
Seller shall provide a loaner at no additional charge until Participating Member
received replacement part. All replacement parts for the Product(s) will be
available for not less than five (5) years following the earlier of either (a)
the date when Seller ceases to sell the Product(s) or a reasonable substitute of
the Product(s) or (b) the expiration of the warranty period referenced in
Section 12.2, including all extensions thereto, if applicable. Included in the
price of the Product(s), Seller shall provide all software and hardware
modifications necessary to meet regulatory requirements.

         8.7 Downtime Protection. "Downtime" means the period of time during a
Product's normally scheduled hours of operation that the Participating Member
owning the Product determines in good faith that the Product is not available
for clinical use during the term of such Product's warranty and/or any service
agreement that exists between such Member and Seller. Downtime will commence
upon the Participating Member's telephone notice to Seller's dispatcher that a
Product is not available for clinical use and will end when the Participating
Member and Seller in good faith mutually agree in writing that the Product is
available for clinical use and is operating according to Specifications.

      It is agreed that Products will be available for routine clinical use
("Uptime") at a level of at least ninety-six percent (96%) measured every six
months. The measurement criteria for calculating Uptime is the Participating
Member's elected coverage hours of: a hours per day, b days per week for 26
weeks, less c hours spent on planned maintenance during that interval.
Therefore, the number of hours of Uptime required to meet Seller's Uptime
guarantee is equal to: [(a x b x 26) - c] x .96.

      Should any Product covered under this Agreement fail to meet the Uptime
guarantee of 96% in any six month period, Seller will provide an extension of
the term of the applicable service agreement or warranty with respect to that
Product at no additional charge. Seller will extend the warranty or service
agreement by one month for each 1% (e.g., if uptime is determined to be 93%,
such extension would be 3 months [96% - 93% = 3% = 3 month extension]).

         8.8 Operating Software. Included in the price of the Product(s),
Participating Members will be entitled to receive the following software
("Operating Software"): (a) all software updates which maintain existing
capabilities and enable the Product(s) to perform in accordance with the
Specifications; and (b) any software necessary to standardize Product(s) for
service maintenance. Operating Software shall be provided to Participating
Members regardless of whether Participating Members purchase service contracts
from Seller. Seller shall make available for purchase by Participating Members
any software upgrades which allow the Product(s) to exceed performance
Specifications.

         8.9 Diagnostic Software. For purchased Products, Seller shall provide
diagnostic software, if available, upon the reasonable request of Purchasing
Partners and/or Participating Members for the sole purpose of maintaining and
repairing the Product(s). Any license agreement to use such software shall be
included in Exhibit K hereto.

         8.10 DICOM Conformance. N/A

         8.11 HL7 Compliance. N/A. The Products shall be capable of
bi-directional communication with

9.0 PRODUCT PRICING INFORMATION; SALES DOCUMENTATION; ADMINISTRATIVE FEE
REPORTING

.



         9.1 Product Pricing Information (Sales Catalogs). Seller will provide
to Purchasing Partners product rental pricing information according to the
delivery instructions and in the ANSI X.12 format via EDI VAN Services as
described on Purchasing Partners' web-site. Instructions for accessing such
reporting information on Purchasing Partners' web-site are set forth in Exhibit
D. If Seller cannot provide rental or product pricing information in such
format, Seller may utilize the alternative format as detailed on Purchasing
Partners' web-site. Purchasing Partners shall have the right to update Exhibit D
as well as the delivery and reporting format guidelines on its web-site from
time to time upon notice to Seller. Further, Purchasing Partners shall have the
right to disclose all such rental or pricing information to Participating
Members. In the case of electronic transfer of data, the file format described
on Purchasing Partners' web-site must be used.

         9.2 Sales Documentation. Seller will provide Purchasing Partners with
monthly reports of all Products rented or purchased by and delivered to each
Participating Member during each calendar month of the term. Seller shall
provide Purchasing Partners such reports no later than thirty (30) days after
the last day of the applicable calendar quarter. Effective October 1, 2004
Seller shall provide Purchasing Partners such reports no later than thirty (30)
days after the last day of the applicable calendar month. Reports will include,
without limitation, reporting period start and end dates, Participating Member
name, city, state, and monthly rental or sales volume per Product (totaled per
Participating Member). Participating Members will be identified by HIN number,
DEA number, and/or, as noted in the Membership Roster, the Premier Entity Code
number. Seller will provide such rental or sales information according to the
delivery instructions and in the ANSI X.12 format via EDI VAN Services as
described on Purchasing Partners' web-site. Instructions for accessing such
reporting information on Purchasing Partners' web-site are set forth in Exhibit
D. If Seller cannot provide such information in such format, Seller may utilize
the alternative format detailed on Purchasing Partners' web-site. Purchasing
Partners shall have the right to update Exhibit D as well as the delivery and
reporting format guidelines on its web-site from time to time upon notice to
Seller. In the case of electronic transfer of data, the file format described on
Purchasing Partners' web-site must be used.

         9.3 Administrative Fee Reporting. Seller will provide Purchasing
Partners with quarterly reports setting forth the Purchasing Partners
Administrative Fee (as defined in Article 10 below) amounts generated by each
Participating Member during each calendar month of the term. Seller shall
provide Purchasing Partners such reports no later than thirty (30) days after
the last day of the applicable calendar quarter. Effective October 1, 2004 such
reports shall be provided to Purchasing Partners on a monthly basis. Monthly
reports shall be provided no later than thirty (30) days after the last day of
the applicable calendar month. Participating Members will be identified by HIN
number, DEA number, and/or, as noted in the Membership Roster, the Premier
Entity Code number. Seller will provide such information according to the
delivery instructions and in the ANSI X.12 format via EDI VAN Services as
described on Purchasing Partners' web-site. Instructions for accessing such
reporting information on Purchasing Partners' web-site are set forth in Exhibit
D. If Seller cannot provide such information in this format, Seller may utilize
the alternative format as detailed on Purchasing Partners' web-site. Purchasing
Partners shall have the right to update Exhibit D as well as the delivery and
reporting format guidelines on its web-site from time to time upon notice to
Seller. In the case of electronic transfer of data, the file format described on
Purchasing Partners' web-site must be used.

         9.4 Participating Members' EDI Transaction Sets. Seller shall use best
efforts to accommodate the requests of Participating Members with respect to
Seller's use of Electronic Data Interchange ANSI X.12 Transaction Sets,
including without limitation, Transaction Sets 810 (invoice), 820 (payment
order/remittance advice), 832 (price/sales catalog), 850 (purchase order), 855
(purchase order acknowledgment), 856 (ship notice/manifest), 844 (product
transfer account adjustment), and 849 (response to product transfer account
adjustment [or charge back or rebate]). This Section 9.4 shall exclude any
rental transactions involving the Products.

         9.5 Supplier Qualification Review Process and Quality Standards
Information. Seller shall comply with Purchasing Partners' reasonable requests
for non-confidential or non-proprietary information necessary to assure the
qualification of the Seller as an eligible Seller consistent with the
requirements of Purchasing Partners' Supplier Qualification Review Process.
Seller shall also comply with reasonable requests by Purchasing Partners' or
Participating Members for non-confidential or non-proprietary information
necessary to assure the quality of Services, to include responses to Contract
Products/Supplier Experience Reports as provided to Seller by and pursuant to
the directions of Purchasing Partners.

         9.6 Failure to Provide Reports. Seller's repeated failure to provide
the information and reports described in Sections 9.1, 9.2, 9.3 and/or 9.5 shall
be deemed a material breach of this Agreement.

         9.7 NDC/UPN Bar Coding Implementation. Seller acknowledges that
national drug code ("NDC") and universal product numbering ("UPN") systems
enhance standardization, product tracking and supply chain efficiencies through
common use of standard product numbers or symbols. Seller supports Purchasing
Partners' efforts to implement bar coding on all patient package units that
include NDC/UPN, lot number and expiration date. Seller shall implement any NDC
and/or UPN systems reasonably adopted by Purchasing Partners.

10.0 FEES.



         10.1 Purchasing Partners Administrative Fee. Seller will pay Purchasing
Partners an administrative fee (the "Purchasing Partners Administrative Fee")
equal to the percentage set forth in Item 6 of the Cover Sheet of [*]. For
purposes of this Agreement, a Product will be deemed to have been "rented" or
"purchased" on the date it is invoiced to a Participating Member.

      

Notwithstanding the foregoing, Seller shall continue to pay the Purchasing
Partners Administrative Fee under this Article 10 with respect to rental or
sales of any Products which occur after the expiration or termination of this
Agreement pursuant to a direct contract between Seller and a Participating
Member (a "Member Agreement") which was entered into during the term of this
Agreement. Seller's obligation to pay such administrative fees shall continue
until the expiration or termination of the then-current term of the Member
Agreement. Further, all other provisions relating to the Purchasing Partners
Administrative Fee, including without limitation, the obligation to provide
sales documentation and administrative fee reporting pursuant to Sections 9.2
and 9.3 above, shall survive the expiration or termination of this Agreement and
remain in effect with respect to Product purchases under Member Agreements until
the expiration or termination of the then-current term of the applicable Member
Agreement.



         10.2 Manner of Payment. Seller will pay to Purchasing Partners the
Purchasing Partners Administrative Fee quarterly, without demand or notice,
within thirty (30) days after the end of each calendar quarter during the term
hereof. Seller's failure to timely pay the Purchasing Partners Administrative
Fee shall be deemed a material breach of this Agreement.

      Effective October 1, 2004 Seller will pay to Purchasing Partners the
Purchasing Partners Administrative Fee monthly, without demand or notice, within
thirty (30 ) days after the end of each calendar month during the term hereof.
Seller's failure to timely pay the Purchasing Partners Administrative Fee shall
be deemed a material breach of this Agreement.

      All payments shall be by wire or electronic transfer to the account of
"Premier Purchasing Partners, L.P." or by a check payable to "Premier Purchasing
Partners, L.P." in accordance with the written instructions set forth in Exhibit
E. Seller shall pay to Purchasing Partners interest on any past due amount owing
Purchasing Partners hereunder at the lesser of (a) one and one-half percent
(1-1/2%) per month or (b) the maximum interest rate legally permitted.

11.0 COMPLIANCE WITH LAWS AND REGULATIONS

.



      11.1 General. Seller represents and warrants that throughout the term of
this Agreement and any extension hereof, Seller and all Products shall be and
shall remain in compliance with all applicable federal, state and local laws and
regulations, including without limitation all applicable "safe harbor"
regulations relating to group purchasing organizations and fees, discounts and
incentives paid and/or granted to group purchasing organizations and any
participants therein. Seller shall disclose to Participating Members, per
applicable regulations, the specified dollar value of discounts or reductions in
price. The Parties acknowledge and agree that for purposes of 42 C.F.R. Section
1001.952(h), any reduction in the amount Seller charges a Participating Member
(excluding group purchasing organization fees, such as the Purchasing Partners
Administrative Fee) is a "discount or other reduction in price" to the
Participating Member. Participating Members shall disclose the specified dollar
value of discounts or reductions in price under any state or federal program
which provides cost or charge-based reimbursement to such Participating Members
for the Products and services covered by this Agreement in accordance with
applicable regulations.

      Seller agrees that, until the expiration of four (4) years after the
furnishing of any goods and services pursuant to this Agreement, it will make
available, upon written request of the Secretary of Health and Human Services or
the Comptroller General of the United States or any of their duly authorized
representatives, copies of this Agreement and any books, documents, records and
other data of Seller that are necessary to certify the nature and extent of the
costs incurred by Participating Members in purchasing such goods and services.
If Seller carries out any of its duties under this Agreement through a
subcontract with a related organization involving a value or cost of ten
thousand dollars ($10,000) or more over a twelve-month period, Seller will cause
such subcontract to contain a clause to the effect that, until the expiration of
four (4) years after the furnishing of any good or service pursuant to said
contract, the related organization will make available upon written request of
the Secretary of Health and Human Services or the Comptroller General of the
United States or any of their duly authorized representatives, copies of this
Agreement and any books, documents, records and other data of said related
organization that are necessary to certify the nature and extent of costs
incurred by Seller for such goods or services. Seller shall give Purchasing
Partners notice immediately upon receipt of any request from the Secretary of
Health and Human Services or the Comptroller General of the United States or any
of their duly authorized representatives for disclosure of such information.



      Seller represents and warrants that as of the date of this Agreement,
Seller has not: (a) been listed by any federal or state agency as excluded,
debarred, suspended or otherwise ineligible to participate in federal and/or
state programs; or (b) been convicted of any crime relating to any federal
and/or state program. Seller further agrees to immediately notify Purchasing
Partners in writing in the event Seller is listed by a federal or state agency
as excluded, debarred, suspended or otherwise ineligible to participate in any
federal and/or state programs or if Seller is convicted of any crime relating to
any such program.

         11.2 HIPAA Compliance. The U.S. Department of Health and Human Services
issued regulations on "Privacy Standards for Individually Identifiable Health
Information," which comprise 45 C.F.R. ss ss 160.101 through 164.534,
promulgated pursuant to the Health Insurance Portability and Accountability Act
of 1996 (the "Privacy Standards"). Seller shall comply with the Privacy
Standards, pursuant to the manner set forth in the HIPAA Privacy Addendum
attached hereto, if applicable.

12.0 INDEMNIFICATION; WARRANTIES; SPECIFICATIONS AND NOTICES

.



         12.1 Indemnification. Seller hereby agrees to indemnify, defend and
hold harmless Purchasing Partners and each Participating Member and their
respective directors, officers, employees, agents and insurers from and against
any and all claims, demands, actions, losses, expenses, damages, liabilities,
costs (including, without limitation, interest, penalties and reasonable
attorneys' fees) and judgments arising out of: (a) alleged bodily injury,
property damage or any other damage or injury allegedly caused by in whole or in
part, contributed by, or associated with any of the Products covered by this
Agreement, and (b) any alleged acts or omissions of Seller and its employees and
agents acting under its control or supervision. Purchasing Partners hereby
agrees to indemnify, defend and hold harmless Seller and its directors,
officers, employees, agents and insurers from and against any and all claims,
demands, actions, losses, expenses, damages, liabilities, costs (including,
without limitation, interest, penalties and reasonable attorneys' fees) and
judgments arising out of the acts or omissions of Purchasing Partners and its
employees and agents acting under its control or supervision.

         12.2 Warranties and Published Specifications. Seller hereby warrants
that each of the Products shall be free from defects in material and workmanship
and shall conform to Specifications and Seller's representations regarding the
functions and uses for which the Product is marketed. Attached hereto as Exhibit
I is a detailed description of additional warranties applicable to the Products.

         12.3 Product Notices. Seller agrees to send all Product notices
(including without limitation recall notices and product availability notices),
as well as notices of any other changes affecting the Products and notices of
new Products, to each Participating Member with copies to Purchasing Partners.
Seller shall provide Purchasing Partners written notice of any Class I FDA
recall affecting any of the Products within twenty-four (24) hours of Seller's
receipt of any such recall. Seller shall provide Purchasing Partners written
notice of any Class II or Class III FDA recall affecting any of the Products
within seventy-two (72) hours of Seller's receipt of any such recall. Further,
Seller agrees to immediately notify Purchasing Partners and each Participating
Member of any material problems in the manufacture or production of any Products
and of any back-order situation that might materially affect Seller's ability to
meet Seller's obligations under this Agreement. Upon Purchasing Partners'
request, Seller shall provide Purchasing Partners copies of any FDA Form 483,
regulatory letter, and/or warning letter relating to the Products and Seller's
response thereto.

         12.4 Insurance. Seller shall maintain Products liability and General
Liability insurance in amounts of no less than $2,000,000 per occurrence/
$3,000,000 annual aggregate covering the Products purchased by Participating
Members from it under the Agreement. Seller shall make Purchasing Partners a
named additional insured in Seller's General Liability insurance policy
containing the required coverage. When requested by Purchasing Partners, an
insurance certificate indicating the foregoing coverage, issued by an insurance
company licensed to do business in the relevant state or states and signed by an
authorized agent, shall be furnished to Purchasing Partners. Seller shall
provide Purchasing Partners with written notice of any cancellation or material
modification of such insurance within a reasonable time.

13.0 TERMINATION

.



         13.1 Termination for Breach. In the event of breach of any provision of
this Agreement, the non-breaching party shall notify the breaching party in
writing of the specific nature of the breach and shall request that it be cured.
If the breaching party does not cure the breach within thirty (30) days of such
notice, the non-breaching party may immediately terminate this Agreement on
written notice to the breaching party, and such termination shall not preclude
the non-breaching party from pursuing any and all remedies available to it at
law or in equity.

         13.2 Orders Placed Prior to Termination. Seller shall fulfill, in
accordance with the terms of this Agreement, all orders for Products and
Services submitted by Participating Members and received by Seller prior to
termination or expiration of this Agreement.

         13.3 Termination Without Cause. Either party may terminate this
Agreement at any time without cause or penalty upon providing the other party
with ninety (90) days' advance written notice.

         13.4 Survival. The following paragraphs of this Agreement shall survive
expiration or termination of this Agreement: (a) the payment of Administrative
Fees pursuant to Article 10.0 including, but not limited to, fees relating to
Products ordered prior to the effective date of expiration or termination and
delivered after expiration or termination, and fees related to sales of Products
under Member Agreements (as described in Section 10.1 above) which occur after
the expiration or termination of this Agreement; (b) the audit undertakings set
forth in Section 15.12; (c) the representations, warranties and covenants set
forth in Section 12.2; (d) the indemnification undertaking contained in Section
12.1; (e) the designation of Participating Members as third party beneficiaries
pursuant to Section 15.7; (f) the undertaking to fill orders submitted to and
received by Seller prior to the date of expiration or termination set forth in
Section 13.2; (g) the confidentiality undertakings contained in Article 14; (h)
the rights and limitations on assignment contained in Sections 15.4 and 15.10;
(i) the governing law provisions contained in Section 15.1; (j) reasonable
attorney's fees provided for in Section 15.9; (k) compliance with laws and
regulations provided for in Article 11.0; (l) the rights of Participating
Members under Section 6.8 relating to the rejection of Products which were
ordered prior to the effective date of expiration or termination; and (m)
Seller's obligations under Article 2.0 to provide Improvements free of charge
for a period of up to 12 months after the expiration or termination of this
Agreement.

14.0 CONFIDENTIALITY

.



         14.1 Confidential Information. For the purposes of this Agreement,
confidential information ("Confidential Information") shall mean all
proprietary, secret or confidential information or data relating to Purchasing
Partners, Participating Members, or Seller and their respective operations,
employees, services, patients or customers.

         14.2 Protection of Confidential Information. Seller and Purchasing
Partners acknowledge that Seller, Purchasing Partners, or Participating Members
may disclose Confidential Information to each other in connection with this
Agreement. If Seller or Purchasing Partners receives Confidential Information,
it shall: (a) maintain the Confidential Information in strict confidence; (b)
use at least the same degree of care in maintaining the secrecy of the
Confidential Information as it uses in maintaining the secrecy of its own
proprietary, secret, or confidential information, but in no event less than a
reasonable degree of care; (c) use Confidential Information only to fulfill its
obligations under this Agreement; and (d) return or destroy all documents,
copies, notes, or other materials containing any portion of the Confidential
Information upon request by Purchasing Partners or Seller. Notwithstanding the
foregoing, Purchasing Partners and Seller shall have the right to disclose
Confidential Information to outside consultants as necessary for either party to
provide support services for Participating Members in connection with this
Agreement, provided any such consultants agree to the same level of
confidentiality as described herein.

         14.3 Agreement Confidentiality. Neither Purchasing Partners nor Seller
shall disclose the terms of this Agreement to any other person or entity outside
its organization and affiliates other than to a Participating Member or as
required by law. For purposes of this provision, an affiliate is an entity in
which Purchasing Partners or Seller, as appropriate, maintains an ownership
position in or a contractual relationship with, and the disclosure is required
so that the disclosing party may fulfill its obligations hereunder. Neither
party shall make any public announcement concerning the existence of this
Agreement or its terms unless such party receives prior written approval by the
other party.

         14.4 Limitation on Obligation. Seller and Purchasing Partners shall
have no obligation concerning any portion of the Confidential Information which:
(a) was known to it before receipt, directly or indirectly, from the disclosing
party; (b) is lawfully obtained, directly or indirectly, by it from a non-party
which was under no obligation of confidentiality; (c) is or becomes publicly
available other than as a result of an act or failure to act by the receiving
party; (d) is required to be disclosed by the receiving party by applicable law
or legal process; or (e) is developed by the receiving party independent of the
Confidential Information disclosed by the disclosing party. The receiving party
shall not disclose any portion of the Confidential Information to any person
except those of its employees and affiliates having a need to know such portion
to accomplish the purposes contemplated by this Agreement.

         14.5 License Granted to Seller. Purchasing Partners has developed
Confidential Information (as defined in Section 14.1 above) and trade secrets
relating to the sale of goods to a large number of customers in the healthcare
industry using proprietary business processes. Seller acknowledges that
Purchasing Partners and its affiliates have invested substantial money in the
development and maintenance of such processes and in the sourcing and sales of
products and services. Seller will have a position of special trust and
confidence for the use of such Confidential Information (including without
limitation the roster of Participating Members set forth in Exhibit B hereto) to
support the purposes of this Agreement. Accordingly, only for the term of this
Agreement, Purchasing Partners hereby grants to Seller a non-exclusive license
to use Confidential Information and such trade secrets for the limited purpose
of providing the Products and Services to Purchasing Partners and Participating
Members under this Agreement.

         14.6 Data. Seller hereby acknowledges and agrees that all information
and data generated or otherwise made available to Seller as a result of the
participation of Participating Members under this Agreement ("Participating
Member Data"") is proprietary to and owned exclusively by the applicable
Participating Member and/or Purchasing Partners. Seller shall not sell, market
or commercialize Participating Member Data, create derivative products or
applications based on Participating Member Data or otherwise use Participating
Member Data in any manner unrelated to the performance of Seller's obligations
under this Agreement. Participating Member Data shall be deemed Confidential
Information of Participating Members and/or Purchasing Partners and therefore
subject to the provisions of Article 14 hereof. Seller hereby consents to the
release to Purchasing Partners of transactional data relating to purchasing
activity by Participating Members under this Agreement. [Such consent shall
extend to the release to Purchasing Partners of such data by any third party
that operates an electronic marketplace or exchange.]

15.0 MISCELLANEOUS.

         15.1 Governing Law and Venue. This Agreement is being delivered and
executed in the State of Illinois. In any action brought by or against
Purchasing Partners, the validity, construction and enforcement of this
Agreement shall be governed in all respects by the laws of the State of
Illinois, and venue shall be proper only in a court of competent jurisdiction
located in the State of Illinois in Cook County. In the event of any dispute
arising out of this Agreement, whether at law or in equity, brought by or
against a Premier Participating Member, venue shall be proper only in a court of
competent jurisdiction located in the county and state in which such member is
located. The parties agree to be subject to personal jurisdiction in and consent
to service of process issued by a court in which venue is proper as defined in
this Section 15.1.

         15.2 Modification and Waiver. No modification of this Agreement shall
be deemed effective unless in writing and signed by each of the parties hereto.
Any waiver of a breach of any provision(s) of this Agreement shall not be deemed
effective unless in writing and signed by the party against whom enforcement of
the waiver is sought.

         15.3 Headings. The descriptive headings of the sections of this
Agreement are inserted for convenience only and shall not control or affect the
meaning or construction of any provision hereof.

         15.4 Assignment. Purchasing Partners shall have the right, without
Seller's consent, to assign Purchasing Partners' rights, title and interest
under this Agreement to any entity owned or controlled by Premier, Premier
Purchasing Partners, L.P. ("Purchasing Partners") and/or Purchasing Partners or
under common ownership or control with Premier, Purchasing Partners and/or
Purchasing Partners. Except as set forth in the foregoing sentence, neither
party may assign, subcontract, delegate or otherwise transfer this Agreement or
any of its rights or obligations hereunder, nor may it contract with third
parties to perform any of its obligations hereunder except as contemplated in
this Agreement, without the other party's prior written consent.

         15.5 Severability. If any part of this Agreement shall be determined to
be invalid, illegal or unenforceable by any valid Act of Congress or act of any
legislature or by any regulation duly promulgated by the United States or a
state acting in accordance with the law, or declared null and void by any court
of competent jurisdiction, then such part shall be reformed, if possible, to
conform to the law and, in any event, the remaining parts of this Agreement
shall be fully effective and operative insofar as reasonably possible.

         15.6 Notices. Any notice required to be given pursuant to the terms and
provisions hereof shall be in writing, postage and delivery charges pre-paid,
and shall be sent by telecopier, hand delivery, overnight mail service,
first-class mail or certified mail, return receipt requested, to Purchasing
Partners or Seller at the addresses and/or facsimile numbers set forth on the
Cover Sheet. Any party may change the address to which notices are to be sent by
notice given in accordance with the provisions of this section. Notices
hereunder shall be deemed to have been given, and shall be effective upon actual
receipt by the other party, or, if mailed, upon the earlier of the fifth (5th)
day after mailing or actual receipt by the other party. Seller shall provide a
copy of any notice to Purchasing Partners provided under this Section to the
Premier Legal Department at the following address:

            Premier Legal Department
            12225 El Camino Real
            San Diego, CA 92130-2099
            Tel No.: (858) 509-6361
            Fax No.: (858) 481-0538
            Attn: General Counsel

         15.7 Enforceability. The parties hereto acknowledge and agree that (a)
this Agreement is entered into by Purchasing Partners for the express, intended
benefit of Participating Members, (b) each of the Participating Members shall be
and constitute an intended third-party beneficiary of the representations,
warranties, covenants and agreements of the Seller contained herein, and (c)
each of the Participating Members shall be entitled to enforce the terms and
provisions of this Agreement to the same extent as Purchasing Partners.



         15.8 Independent Contractors. The parties' relationship hereunder is
that of independent contractors. This Agreement does not create any employment,
agency, franchise, joint venture, partnership or other similar legal
relationship between Purchasing Partners and Seller. Neither party has the
authority to bind or act on behalf of the other party except as otherwise
specifically stated herein.

         15.9 Attorneys' Fees. Should any party engage an attorney for the
purpose of enforcing this Agreement or any judgment based hereon in any court,
including bankruptcy court, courts of appeal or arbitration proceedings, the
prevailing party shall be entitled to receive its reasonable attorneys' fees and
costs in addition to any other relief granted.

         15.10 Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

         15.11 Force Majeure. The obligations of either party to perform under
this Agreement will be excused during each period of delay caused by acts of God
or by shortages of power or materials or government orders which are beyond the
reasonable control of the party obligated to perform ("Force Majeure Event"). In
the event that either party ceases to perform its obligations under this
Agreement due to the occurrence of a Force Majeure Event, such party shall: (a)
immediately notify the other party in writing of such Force Majeure Event and
its expected duration; (b) take all reasonable steps to recommence performance
of its obligations under this Agreement as soon as possible. In the event that
any Force Majeure Event delays a party's performance for more than thirty (30)
days following notice by such party pursuant to this Agreement, the other party
may terminate this agreement immediately upon written notice to such party.

         15.12 Audit of Costs. Seller shall permit Purchasing Partners or its
agent to conduct periodic audits of records relating to Seller's performance
under this Agreement including without limitation relevant orders, invoices,
volume reports and administrative fees. At a minimum, Seller shall maintain and
have available for review the following documents in connection with an audit:
electronic copies of volume and administrative fee files previously sent to
Purchasing Partners, copies of the Membership Rosters utilized by Seller in
performing under this Agreement, records of all rental and sales made to
Participating Members under this Agreement (in a format that allows for
re-querying of the data), an electronic listing of all Products rental or
purchased during the term of this Agreement (in a format that allows for
re-querying of the data) which can be used as the basis for confirming total
Participating Member rental or purchase volume and total Purchasing Partners
Administrative Fees due under this Agreement, and a cross reference between
Seller's internal customer numbers and Purchasing Partners-approved entity code
numbers (in the event that Purchasing Partners' entity code numbers are not
loaded into Seller's information system). The audits shall be conducted upon
reasonable advance notice during regular business hours at Seller's principal
office and in such a manner as not to unduly interfere with Seller's operations.
Audits pursuant to this Section shall be conducted no more than once in any
contract year. In the event any audit reveals an underreporting of Purchasing
Partners Administrative Fees in excess of the lesser of $25,000 or 5% of the
total Purchasing Partners Administrative Fees paid in any reporting period, or
in aggregate for the entire audit period, then the costs of the audit, including
labor, outside consultant fees, out-of-pocket expenses and administrative
charges to perform the review shall be reimbursed to Purchasing Partners by
Seller within thirty (30) days of Seller's receipt of an invoice therefore from
Purchasing Partners.

         15.13 Minority, Woman-Owned and Small Businesses. On or before the
Effective Date, Seller shall provide to Purchasing Partners a copy of Seller's
current supplier diversity policy. Such policy shall set forth the manner in
which Seller intends to comply with Purchasing Partners Minority, Woman-Owned,
and Small Business Policy set forth in Exhibit F hereto. In this regard, Seller
acknowledges that it will use commercially reasonable efforts to spend a minimum
of three percent (3%) of its annual production and raw material costs with
minority-owned businesses and a minimum of two percent (2%) of such costs with
women-owned businesses.



         15.14 Entire Agreement. This Agreement, including the Cover Sheet, the
Additional Terms and Conditions (if any) and all Exhibits hereto, constitutes
the entire understanding and agreement between Seller and Purchasing Partners
concerning the subject matter hereof, and supersedes all prior negotiations,
agreements and understandings between Seller and Purchasing Partners, whether
oral or in writing, concerning the subject matter hereof, including, but not
limited to, all prior agreements between Seller and either Purchasing Partners,
AmHS Purchasing Partners, L.P., American Healthcare Systems, Inc., Premier
Health Alliance, Inc., or SunHealth Alliance, Inc., whether or not assigned to
Purchasing Partners, Purchasing Partners or Premier.

         15.15 Labor and Employment Laws. Seller represents and warrants that it
complies with applicable labor and employment laws and prohibits any form of
child labor or other exploitation of children in the manufacturing and delivery
of Products, consistent with provisions of the International Labor
Organization's Minimum Age Convention of 1973. A child is any person who is less
than fourteen (14) years of age or who is younger than the compulsory age to be
in school in the country in which Seller's business is being conducted, if that
age is higher than fourteen (14).

         15.16 No Additional Obligations Imposed by Seller. Except as expressly
set forth herein, Seller shall not impose any obligations on Purchasing Partners
and/or Participating Members as a condition to receiving any of the benefits set
forth in this Agreement.

         15.17 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same agreement.

         15.18 Data/Payment Exchange; Electronic Commerce. Seller hereby
acknowledges that Purchasing Partners and/or its affiliates are currently
developing technology and electronic commerce ("e-commerce") processes which may
enable Participating Members and Seller to more efficiently purchase and sell
products, supplies and equipment, exchange information and make payments (e.g.,
through use of the Internet). Seller shall implement any e-commerce system
reasonably adopted by Purchasing Partners and/or its affiliates for group
purchasing activities and shall cooperate in all reasonable respects with
Purchasing Partners and/or its affiliates in integrating any such e-commerce
systems into Seller's systems. Any such e-commerce system shall be owned by and
proprietary to Purchasing Partners and/or its affiliates. Further, Seller agrees
during the term of this Agreement not to direct or otherwise encourage
Participating Members to use e-commerce systems other than the system promoted,
developed and/or operated by Purchasing Partners and/or its affiliates.

         15.19 Technology Breakthroughs. Purchasing Partners believes an
essential element of advancing the core objectives and mission of Premier is to
encourage the development of health care technology which significantly improves
the quality, process and/or outcome of care. In support of this belief, the
Parties acknowledge that certain Products which incorporate breakthrough
technologies ("Breakthrough Products") have the potential to significantly
improve safety to patients or hospital staff, significantly improve process of
care or clinical outcomes when compared to the level of safety, process of care
and/or outcomes delivered through use of the Products. Purchasing Partners
therefore reserves the right to enter into agreements with the supplier(s) of
such Breakthrough Products in order to make such Products available to
Participating Members. Seller hereby agrees that the purchase of such
Breakthrough Products by Participating Members shall not negatively impact such
members' access to any favorable terms and conditions offered under this
Agreement. Notwithstanding the foregoing, a product shall not be deemed a
Breakthrough Product under this Section unless and until it has been submitted
for review and approved under the Purchasing Partners' Technology Breakthroughs
Standard Review Process ("The Breakthrough Review Process").

         15.20 Controlling Document. In the event of any conflict between this
Agreement and any document, instrument or agreement prepared by Seller
(including without limitation Seller's purchase orders, invoices and
warranties), the terms of this Agreement shall control.

         15.21 Seller Information Sheet. Concurrent with the execution of this
Agreement, Seller shall complete and return to Purchasing Partners the Seller
Information Sheet set forth as Exhibit G.

End of Standard Terms and Conditions

 

 

 

 

 

 

 

 

I. GENERAL PROVISIONS

      Section 1. Effect. This Addendum supplements, modifies and amends any and
all agreements, whether oral or written, between Purchasing Partners and Seller
and relates to the disclosure of protected health information ("PHI") by
Participating Members to Seller, or the creation or receipt of PHI by Seller on
behalf of Participating Members (the "Agreement(s)"). The terms and provisions
of this Addendum shall supercede any other conflicting or inconsistent terms and
provisions in any Agreement(s) between Purchasing Partners and Seller, including
all exhibits or other attachments thereto and all documents incorporated therein
by reference. Without limitation of the foregoing, any limitation or exclusion
of damages provisions shall not be applicable to this Addendum.



      Section 2. Amendment. Seller and Purchasing Partners agree to amend this
Addendum to the extent necessary to allow either Seller or Participating Members
to comply with the Privacy Standards, the Standards for Electronic Transactions
(45 C.F.R. Parts 160 and 162) and the Security Standards (45 C.F.R. Part 142)
(collectively, the "Standards") promulgated or to be promulgated by the
Secretary or other regulations or statutes. Seller agrees that it will fully
comply with all such Standards and that it will agree to amend this Addendum to
incorporate any material terms required by the Standards.



      Section 3. Definitions. Capitalized terms used herein without definition
shall have the respective meanings assigned to such terms in Part IV of this
Addendum.

II. OBLIGATIONS OF SELLER



      Section 1. Use and Disclosure of Protected Health Information. Seller may
use and disclose PHI only as required to satisfy its obligations under the
Agreement(s), as permitted herein, or as required by law, but shall not
otherwise use or disclose any PHI. Seller shall not, and shall ensure that its
directors, officers, employees, contractors and agents do not, use or disclose
PHI received from a Participating Member in any manner that would constitute a
violation of the Privacy Standards if used by the Participating Member, except
that Seller may use PHI (i) for Seller's proper management and administrative
services, (ii) to carry out the legal responsibilities of Seller or (iii) to
provide data aggregation services relating to the health care operations of
Participating Member if required under the Agreement(s). Seller hereby
acknowledges that, as between Seller and Participating Members, all PHI shall be
and remain the sole property of Participating Members, including any and all
forms thereof developed by Seller in the course of its fulfillment of its
obligations pursuant to this Addendum. Seller further represents that, to the
extent Seller requests that a Participating Member disclose PHI to Seller, such
a request is only for the minimum necessary PHI for the accomplishment of
Seller's purpose.



      Section 2. Safeguards Against Misuse of Information. Seller agrees that it
will use all appropriate safeguards to prevent the use or disclosure of PHI
other than pursuant to the terms and conditions of this Addendum.



      Section 3. Reporting of Disclosures of Protected Health Information.
Seller shall, within thirty (30) days of becoming aware of any use or disclosure
of PHI in violation of this Addendum by Seller, its officers, directors,
employees, contractors or agents or by a third party to which Seller disclosed
PHI pursuant to Section II.4 of this Addendum, report any such disclosure to
Purchasing Partners and applicable Participating Members.



      Section 4. Agreements by Third Parties. Seller shall obtain and maintain
an agreement with each agent or subcontractor that has or will have access to
PHI, which is received from, or created or received by Seller on behalf of
Participating Members, pursuant to which agreement such agent or subcontractor
agrees to be bound by the same restrictions, terms and conditions that apply to
Seller pursuant to this Addendum with respect to such PHI.



      Section 5. Access to Information. Within five (5) days of a request by a
Participating Member for access to PHI about an individual contained in a
Designated Record Set, Seller shall make available to the Participating Member
such PHI for so long as such information is maintained in the Designated Record
Set. In the event any individual requests access to PHI directly from Seller,
Seller shall within two (2) days forward such request to Participating Member.
Any denials of access to the PHI requested shall be the responsibility of
Participating Member.



      Section 6. Availability of Protected Health Information for Amendment.
Within ten (10) days of receipt of a request from a Participating Member for the
amendment of an individual's PHI or a record regarding an individual contained
in a Designated Record Set (for so long as the PHI is maintained in the
Designated Record Set), Seller shall provide such information to Participating
Member for amendment and incorporate any such amendments in the PHI as required
by 45 C.F.R. ss164.526.



      Section 7. Accounting of Disclosures. Within ten (10) days of notice by a
Participating Member to Seller that it has received a request for an accounting
of disclosures of PHI, other than related to the treatment of the patient, the
processing of payments related to such treatment, or the operation of a covered
entity or its business associate and not relating to disclosures made earlier
than six (6) years prior to the date on which the accounting was requested,
Seller shall make available to Participating Member such information as is in
Seller's possession and is required for Participating Member to make the
accounting required by 45 C.F.R. ss164.528. At a minimum, Seller shall provide
Participating Member with the following information: (i) the date of the
disclosure, (ii) the name of the entity or person who received the PHI and, if
known, the address of such entity or person, (iii) a brief description of the
PHI disclosed, and (iv) a brief statement of the purpose of such disclosure
which includes an explanation of the basis for such disclosure. In the event the
request for an accounting is delivered directly to Seller, Seller shall within
two (2) days forward such request to Participating Member. Seller hereby agrees
to implement an appropriate recordkeeping process to enable it to comply with
the requirements of this Section.



      Section 8. Availability of Books and Records. Seller hereby agrees to make
its internal practices, books and records relating to the use and disclosure of
PHI received from, or created or received by Seller on behalf of, a
Participating Member available to the Secretary for purposes of determining
Participating Member's compliance with the Privacy Standards.



      Section 9. Indemnification. Seller hereby agrees to indemnify and hold
Purchasing Partners and Participating Members harmless from and against any and
all liability and costs, including attorneys' fees, created by a breach of this
Addendum by Seller, its agents or subcontractors, without regard to any
limitation or exclusion of damages provision otherwise set forth in the
Agreement(s).



      Section 10. Insurance. Seller shall obtain and maintain during the term of
this Agreement liability insurance covering claims based on a violation of the
Standards or any applicable state law or regulation concerning the privacy of
patient information. A copy of such policy or a certificate evidencing the
policy shall be provided to Purchasing Partners upon written request.



III. TERMINATION OF AGREEMENT WITH SELLER



      Section 1. Term. This Addendum shall become effective on the later of
April 14, 2003 or the effective date of the Agreement and, unless otherwise
terminated as provided herein, shall continue to be effective until superseded
by another agreement or until the relationship between Participating Members and
Seller ceases.



      Section 2. Termination Upon Breach of Provisions Applicable to Protected
Health Information. Any other provision of the Agreement(s) notwithstanding,
this Addendum and the Agreement(s) may be terminated by Purchasing Partners upon
thirty (30) days written notice to Seller in the event that Seller breaches any
provision contained in this Addendum and such breach is not cured within such
thirty (30) day period. Participating Member may terminate its relationship with
Seller in the event that Seller breaches any provision contained in this
Addendum with respect to such Participating Member; provided, however, that in
the event that termination of this Addendum with respect to such Participating
Member is not feasible, in Participating Member's sole discretion, Seller hereby
acknowledges that Participating Member shall have the right to report the breach
to the Secretary, notwithstanding any other provision of this Addendum or any
Agreement(s) to the contrary.



      Section 3. Return or Destruction of Protected Health Information upon
Termination. Upon termination of this Addendum with respect to a certain
Participating Member, Seller shall either return or destroy all PHI received
from such Participating Member or created or received by Seller on behalf of
such Participating Member and which Seller still maintains in any form. Seller
shall not retain any copies of such PHI. Notwithstanding the foregoing, to the
extent that Participating Member agrees that it is not feasible to return or
destroy such PHI, the terms and provisions of this Addendum shall survive
termination and such PHI shall be used or disclosed solely for such purpose or
purposes which prevented the return or destruction of such PHI.



IV. DEFINITIONS FOR USE IN THIS ADDENDUM



            "Data Aggregation" shall mean, with respect to PHI created or
received by Seller in its capacity as the business associate of a Participating
Member, the combining of such PHI by Seller with the PHI received by Seller in
its capacity as a business associate of another covered entity, to permit data
analyses that relate to the health care operations of the respective covered
entities.



            "Designated Record Set" shall mean a group of records maintained by
or for a Participating Member that is (i) the medical records and billing
records about individuals maintained by or for such Participating Member, (ii)
the enrollment, payment, claims adjudication, and case or medical management
record systems maintained by or for a health plan; or (iii) used, in whole or in
part, by or for such Participating Member to make decisions about individuals.
As used herein the term "Record" means any item, collection, or grouping of
information that includes PHI and is maintained, collected, used, or
disseminated by or for Participating Member.



            "Electronic Media" shall mean the mode of electronic transmissions.
It includes the Internet, extranet (using Internet technology to link a business
with information only accessible to collaborating parties), leased lines,
dial-up lines, private networks, and those transmissions that are physically
moved from one location to another using magnetic tape, disk, or compact disk
media.



            "Individually Identifiable Health Information" shall mean
information that is a subset of health information, including demographic
information collected from an individual, and

                         (i) is created or received by a health care provider,
health plan, employer, or health care
                               clearinghouse; and

                        (ii) relates to the past, present, or future physical or
mental health or condition of an individual; the
                               provision of health care to an individual; or the
past, present or future payment for the provision
                               of health care to an individual; and (a)
identifies the individual, or (b) with respect to which there
                               is a reasonable basis to believe the information
can be used to identify the individual.



            "Privacy Standards" shall mean the Standard for Privacy of
Individually Identifiable Health Information, 45 C.F.R. Parts 160 and 164.

            "Protected Health Information" shall mean Individually Identifiable
Health Information that is (i) transmitted by electronic media, (ii) maintained
in any medium constituting Electronic Media; or (iii) transmitted or maintained
in any other form or medium. "Protected Health Information" shall not include
(i) education records covered by the Family Educational Right and Privacy Act,
as amended, 20 U.S.C. ss1232g and (ii) records described in 20
U.S.C.ss1232g(a)(4)(B)(iv).

            "Secretary" shall mean the Secretary of the U.S. Department of
Health and Human Services.



 

 

 

 

 

 

Exhibit A



Products & Services



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A

PRODUCT AND PRICE LIST

SELLER: KCI USA, Inc.

CONTRACT NUMBER: PP-CE-310
Vacuum Assisted Wound Closure Devices defined as: Continuous and/or Intermittent
Negative Pressure Wound Therapy, Fluid Management System, Control/Monitor Unit,
Device Specific

PRODUCTS: Dressings and Accessories.

1. Base, Commitment, and System/IDN:

Pricing/Discount tiers for Products shall vary according to the following:





          VOLUME TIERS      TOTAL PRODUCT PURCHASES ($ PER CALENDAR YEAR)



          

TIER 1      < [*]



          

TIER 2      [*] - [*]





2. TIER 3 [*] +Pricing:

The attached price list sets forth the net prices to be offered to Participating
Members. Such prices do not reflect applicable Authorized Distributor fees.





3.

[*]





4. Aggregation Pricing Option:

Participating Members which operate multi-facility systems and/or have
established networks of facilities for purposes of group purchasing and have the
ability to influence the purchasing decisions of such facilities shall be
entitled to aggregate the purchasing volume within their respective systems and
networks in order to meet the desired discount tier.



5. Market Checks:

Upon Purchasing Partners' reasonable request, Seller shall meet and confer in
good faith with Purchasing Partners to determine the on-going competitiveness of
Product pricing under this Agreement. To the extent necessary to address
competitive conditions, and upon the parties' mutual written consent, Product
prices shall be reduced. Examples of competitive conditions requiring a price
decrease include without limitation industry-wide price decreases or situations
where a group purchasing organization which competes with Purchasing Partners
enters into a contract with a competitor of Seller for products which are
competitive with the Products at prices significantly below the prices charged
for Products under this Agreement.



6. Designation Form:

Attached hereto is a Designation Form which, if reasonably deemed necessary by
Seller, shall be used by Participating Members to indicate their desired level
of participation under the Discount Tiers as well as designate whether they wish
to invoke the Aggregation Pricing Option described in Section 4 above and direct
their Authorized Distributors to automatically substitute generically equivalent
Products covered under this Agreement in lieu of any products described in the
Participating Member's purchase orders which are not covered under this
Agreement. The Designation Form shall not be required if Seller already
possesses sufficient information indicating Participating Members' preferences
with respect to these issues ("Member Preference Information") or Seller and
Purchasing Partners mutually agree that the Designation Form will not be
utilized. Purchasing Partners shall have the right to confirm the accuracy of
any such Member Preference Information prior to Seller's reliance thereon. In
instances where Seller reasonably determines that completion of the Designation
Form by Participating Members is necessary for the administration of this
Agreement, Seller hereby acknowledges that Participating Members which purchase
Products without completing and returning the Designation Form shall nonetheless
be deemed to have purchased Products under this Agreement at Tier 1 and without
application of the Aggregation Pricing Option or Automatic Substitution until
such time as a Designation Form is completed and returned which indicates a
different preference. The Purchasing Partners Administrative Fees described in
Section 10.1 of the Agreement shall be due and payable by Seller with respect to
all purchases of Products by Participating Members whether or not the applicable
Participating Member has completed and returned the Designation Form. Seller and
Purchasing Partners shall use their commercially reasonable efforts to implement
a system whereby Designation Forms (or Participating Members' Discount Tier, and
Aggregation Pricing Option and Automatic Substitution elections in lieu of the
Designation Form) may be transmitted electronically rather than in paper form.



7. Reporting:

Upon request, Seller shall provide Purchasing Partners copies of Participating
Members' Designation Forms and any other information in Seller's possession
indicating Participating Members' Discount Tier participation.



 

 



KCI USA, Inc.
V.A.C.®
Acute Care and Extended Care Facilities Only

                   

List Price

     

ITEM

Part Number

Quantity

Rental V.A.C.®
Therapy Unit

Volume Tier I
<

[*]/Year

Volume Tier II


[*]-[*]/Year

Volume Tier III


[*]+/Year

V.A.C.® Daily Rental

8259914

1/carton

[*]

[*]

[*]

[*]

Mini V.A.C.® Daily Rental

M8259936

1/carton

[*]

[*]

[*]

[*]















V.A.C.® Disposables

   









V.A.C.® GranuFoam™ Small Dressing

M6275001

10/carton

[*]

[*]

[*]

[*]

V.A.C.® GranuFoam™ Small Dressing

M6275001-5

5/carton

[*]

[*]

[*]

[*]

V.A.C.® GranuFoam™ Medium Dressing

M6275002

10/carton

[*]

[*]

[*]

[*]

V.A.C.® GranuFoam™ Medium Dressing

M6275002-5

5/carton

[*]

[*]

[*]

[*]

V.A.C.® GranuFoam™ Large Dressing

M6275003

10/carton

[*]

[*]

[*]

[*]

V.A.C.® GranuFoam™ Large Dressing

M6275003-5

5/carton

[*]

[*]

[*]

[*]

Canister without Gel

M6275007

10/carton

[*]

[*]

[*]

[*]

Canister without Gel

M6275007-5

5/carton

[*]

[*]

[*]

[*]

Canister with Gel

M6275008

10/carton

[*]

[*]

[*]

[*]

Canister with Gel

M6275008-5

5/carton

[*]

[*]

[*]

[*]

V.A.C.® VersaFoam™ Dressing Assy

           

   10x15cm

M6275038

10/carton

[*]

[*]

[*]

[*]

V.A.C.® VersaFoam™ Dressing Assy

           

   10x7.5cm

M6275039

10/carton

[*]

[*]

[*]

[*]

V.A.C.® VersaFoam™ 10x7.5cm Dressing

M6275030

10/carton

[*]

[*]

[*]

[*]

V.A.C.® VersaFoam™ 10x15cm Dressing

M6275031

10/carton

[*]

[*]

[*]

[*]

V.A.C.® VersaFoam™ 10x7.5cm Dressing

M6275033

10/carton

[*]

[*]

[*]

[*]

V.A.C.® VersaFoam™ 10x15cm Dressing

M6275034

10/carton

[*]

[*]

[*]

[*]

2-Way Connector

M6275012

10/carton

[*]

[*]

[*]

[*]

4-Way Connector

M6275015

10/carton

[*]

[*]

[*]

[*]

miniV.A.C.® VersaFoam™ Dressing

M6275021-5

5/carton

[*]

[*]

[*]

[*]

miniV.A.C.® GranuFoam™ Dressing

M6275037-5

5/carton

[*]

[*]

[*]

[*]

miniV.A.C.® Canisters

M6275022-5

5/carton

[*]

[*]

[*]

[*]

V.A.C.® Extension Tubing

M6275025

10/carton

[*]

[*]

[*]

[*]

V.A.C.® Drape

M6275009

10/carton

[*]

[*]

[*]

[*]

V.A.C.® Tubing

M6275040-5

5/carton

[*]

[*]

[*]

[*]

Y-Connector

M6275013

10/carton

[*]

[*]

[*]

[*]

V.A.C.® GranuFoam™ Hand Dressing

M6275042-5

5/carton

[*]

[*]

[*]

[*]

V.A.C.® GranuFoam™ Extra Large

           

   Dressing

M6275043-5

5/carton

[*]

[*]

[*]

[*]





KCI USA, Inc.
V.A.C.® ATS
Acute Care and Extended Care Facilities Only

       

List Price



ITEM

Part Number

Quantity

Rental V.A.C.® ATS
Therapy Unit

Volume Tier I
<

[*]/Year

Volume Tier II

[*]-[*]/Year

Volume Tier III


[*]+/Year

V.A.C. ATS Therapy Unit

M8259968

1/carton

[*]

[*]

[*]

[*]

       



   

T.R.A.C. Disposables

   









V.A.C.® GranuFoam™ Small

           

   Dressing

M6275051

10/carton

[*]

[*]

[*]

[*]

V.A.C.® GranuFoam™ Small

           

   Dressing

M6275051-5

5/carton

[*]

[*]

[*]

[*]

V.A.C.® GranuFoam™ Medium

           

   Dressing

M6275052

10/carton

[*]

[*]

[*]

[*]

V.A.C.® GranuFoam™ Medium

           

   Dressing

M6275052-5

5/carton

[*]

[*]

[*]

[*]

V.A.C.® GranuFoam™ Large

           

   Dressing

M6275053

10/carton

[*]

[*]

[*]

[*]

V.A.C.® GranuFoam™ Large

           

   Dressing

M6275053-5

5/carton

[*]

[*]

[*]

[*]

V.A.C.® ATS Canister without Gel

M6275071

10/carton

[*]

[*]

[*]

[*]

V.A.C.® ATS Canister without Gel

M6275071-5

5/carton

[*]

[*]

[*]

[*]

V.A.C.® ATS Canister with Gel

M6275063

10/carton

[*]

[*]

[*]

[*]

V.A.C.® ATS Canister with Gel

M6275063-5

5/carton

[*]

[*]

[*]

[*]

V.A.C.® VersaFoam™ Dressing

           

   10x15cm

M6275067

10/carton

[*]

[*]

[*]

[*]

V.A.C.® VersaFoam™ Dressing

           

   10x15cm

M6275067-5

5/carton

[*]

[*]

[*]

[*]

V.A.C.® VersaFoam™ Dressing

           

   10x7.5cm

M6275068

10/carton

[*]

[*]

[*]

[*]

V.A.C.® VersaFoam™ Dressing

           

   10x7.5cm

M6275068-5

5/carton

[*]

[*]

[*]

[*]

T.R.A.C.™ Canister Tubing Cap

M6275069

10/carton

[*]

[*]

[*]

[*]

T.R.A.C.™ Canister Tubing Cap

M6275069-5

5/carton

[*]

[*]

[*]

[*]

T.R.A.C.™ Y-Connector

M6275066

10/carton

[*]

[*]

[*]

[*]

T.R.A.C.™ Y-Connector

M6275066-5

5/carton

[*]

[*]

[*]

[*]

T.R.A.C.™ Pad

M6275057

10/carton

[*]

[*]

[*]

[*]

V.A.C.® GranuFoam™ Thin Dressing

M6275081-5

5/carton

[*]

[*]

[*]

[*]

V.A.C.® GranuFoam™ Round

           

   Dressing

M6275075-5

5/carton

[*]

[*]

[*]

[*]

V.A.C.® Abdominal Dressing System

M6275080-5

5/carton

[*]

[*]

[*]

[*]

V.A.C.® GranuFoam™ Heel Dressing

M6275074-5

5/carton

[*]

[*]

[*]

[*]

V.A.C.® GranuFoam™ Hand Dressing

M6275064-5

5/carton

[*]

[*]

[*]

[*]

V.A.C.® GranuFoam™ X-Large

           

   Dressing

M6275065-5

5/carton

[*]

[*]

[*]

[*]

V.A.C. ATS Power Cord Clamp

M3262615

1/carton

[*]

[*]

[*]

[*]

V.A.C. ATS Power Cord

M4268840

1/carton

[*]

[*]

[*]

[*]



KCI USA, Inc.
V.A.C.®ATS Instill
Acute Care and Extended Care Facilities Only

       

List Price



     

Rental V.A.C.®

Volume Tier I

Volume Tier II

Volume Tier III

ITEM

Part Number

Quantity

Instill™ Therapy Unit

<

[*]/Year



[*]-[*]/Year



[*]+/Year

V.A.C.® Instill™ Therapy Unit

320100

1/carton

[*]

[*]

[*]

[*]

V.A.C.® Instill™ Pad Therapy Charge[*] [*]This is a one time per patient charge
automatically applied to the customer invoice.

THRCHG.P

 

[*]

 



         



   

T.R.A.C. Disposables

   









V.A.C.® Instill™ Pad

M6275083-5

5/carton

[*]

[*]

[*]

[*]

V.A.C.® GranuFoam™ Small Dressing

M6275051

10/carton

[*]

[*]

[*]

[*]

V.A.C.® GranuFoam™ Small Dressing

M6275051-5

5/carton

[*]

[*]

[*]

[*]

V.A.C.® GranuFoam™ Medium Dressing

M6275052

10/carton

[*]

[*]

[*]

[*]

V.A.C.® GranuFoam™ Medium Dressing

M6275052-5

5/carton

[*]

[*]

[*]

[*]

V.A.C.® GranuFoam™ Large Dressing

M6275053

10/carton

[*]

[*]

[*]

[*]

V.A.C.® GranuFoam™ Large Dressing

M6275053-5

5/carton

[*]

[*]

[*]

[*]

V.A.C.® ATS Canister without Gel

M6275071

10/carton

[*]

[*]

[*]

[*]

V.A.C.® ATS Canister without Gel

M6275071-5

5/carton

[*]

[*]

[*]

[*]

V.A.C.® ATS Canister with Gel

M6275063

10/carton

[*]

[*]

[*]

[*]

V.A.C.® ATS Canister with Gel

M6275063-5

5/carton

[*]

[*]

[*]

[*]

V.A.C.® VersaFoam™ Dressing 10x15cm

M6275067

10/carton

[*]

[*]

[*]

[*]

V.A.C.® VersaFoam™ Dressing 10x15cm

M6275067-5

5/carton

[*]

[*]

[*]

[*]

V.A.C.® VersaFoam™ Dressing 10x7.5cm

M6275068

10/carton

[*]

[*]

[*]

[*]

V.A.C.® VersaFoam™ Dressing 10x7.5cm

M6275068-5

5/carton

[*]

[*]

[*]

[*]

T.R.A.C.™ Canister Tubing Cap

M6275069

10/carton

[*]

[*]

[*]

[*]

T.R.A.C.™ Canister Tubing Cap

M6275069-5

5/carton

[*]

[*]

[*]

[*]

T.R.A.C.™ Y-Connector

M6275066

10/carton

[*]

[*]

[*]

[*]

T.R.A.C.™ Y-Connector

M6275066-5

5/carton

[*]

[*]

[*]

[*]

T.R.A.C.™ Pad

M6275057

10/carton

[*]

[*]

[*]

[*]

V.A.C.® GranuFoam™ Thin Dressing

M6275081-5

5/carton

[*]

[*]

[*]

[*]

V.A.C.® GranuFoam™ Round Dressing

M6275075-5

5/carton

[*]

[*]

[*]

[*]

V.A.C.® Abdominal Dressing System

M6275080-5

5/carton

[*]

[*]

[*]

[*]

V.A.C.® GranuFoam™ Heel Dressing

M6275074-5

5/carton

[*]

[*]

[*]

[*]

V.A.C.® GranuFoam™ Hand Dressing

M6275064-5

5/carton

[*]

[*]

[*]

[*]

V.A.C.® GranuFoam™ X-Large Dressing

M6275065-5

5/carton

[*]

[*]

[*]

[*]

V.A.C. ATS Power Cord Clamp

M3262615

1/carton

[*]

[*]

[*]

[*]

V.A.C. ATS Power Cord

M4268840

1/carton

[*]

[*]

[*]

[*]

 

 

Exhibit A
PARTICIPATING MEMBER DESIGNATION FORM

SELLER: KCI USA, Inc.

CONTRACT NUMBER: PP-CE-310

PRODUCTS: Vacuum Assisted Wound Closure Devicesdefined as: Continuous and/or
IntermittentNegative Pressure Wound Therapy, FluidManagement System,
Control/Monitor Unit,Device Specific Dressings and Accessories.

 

1. Base, Commitment, and System/IDN

: Pricing/Discount tiers for Products shall vary according to the following



          a. Select one Tier by initialing below

MemberInitials      VOLUME TIERS      TOTAL PRODUCT PURCHASES($ PER CALENDAR
YEAR)

      TIER 1                < [*]

      TIER 2                   [*] - [*]

      TIER 3                   [*] +

      Large Order         [*] +

2. Aggregation Pricing Option.

By initialing where indicated below, the undersigned Participating Member hereby
elects to invoke the Aggregation Pricing Option whereby such Participating
Member shall be entitled to aggregate the purchasing volume within to respective
multi-facility system and/or network of facilities in order to meet the discount
tier designated in Item 1 above. In order to invoke this election, the
undersigned Participating Member must be able to influence the purchasing
decisions of the facilities it wishes to aggregate. Attached hereto as Schedule
1 is a list of all such facilities. The undersigned Participating Member shall
be respondsible for updating such list on an annual basis. The undersigned
Participating Member hereby elects to invoke the Aggregation Pricing Option:
Participating Member's Initials:             



3. Automatic Substitution.

By initialing where indicated below, the undersigned Participating Member hereby
authorizes and directs its Authorized Distributors to automatically substitute
any generically equivalent Product covered under the above-referenced Group
Purchasing Agreement in lieu of any product described in such Participating
Member's purchase orders which is not covered under such agreement. The
undersigned Participating Member hereby elects to invoke Automatic Substitution:
Participating Member's Initials:             



Participating Member's Primary
Distributor.                                                                      
Secondary Distributor.

The undersigned Participating Member hereby acknowledges and confirms the above
designations.

Print Name of Participating Member. __________________________________
Address: ________________________________________________________
City and State: ___________________________________________________
Phone Number. __________________________________________________
Signature: _______________________________________________________
Print Name of Person Signing: _______________________________________
Title of Person Signing:_____________________________________________
Date Signed: _____________________________________________________
Premier Entity Code: __________________________(to be provided by Premier)


Upon completion, please submit this form to Seller at the addresses below.

Martin Middough, Director of National Accounts
(800) 275-7885 Fax: (210) 255-6983
middougm@kci1 .com



--------------------------------------------------------------------------------



SCHEDULE I



LIST OF PARTICIPATING MEMBER'S FACILITIES
(For Purposes of Implementing the Aggregation Pricing Option)

[TO BE COMPLETED BY THE PARTICIPATING MEMBER AND UPDATED ON AN ANNUAL BASIS]
System name:

Premier Entity Code

Participating Facility Name

City

State

Phone Number

Contact Name

                                                                               
                                                                               
                                                                               
                                               

 

 

 

Exhibit B



Membership Roster



 

 

 

 

 

 

EXHIBIT B
MEMBERSHIP ROSTER ACCESS INSTRUCTIONS

In order to access the Membership Roster, Seller must register for and receive
approval to use Purchasing Partners' Supplier Web Site. The following
instructions apply:

I. Registration on Premier Web Site


        Instructions:
             1. Go to http://www.premierinc.com/
             2. Locate and select Register button
             3. Read and accept the terms of use
             4. A registration screen will appear
             5. Complete all required fields and click on Submit button



The registration process requires Seller to designate an individual to serve as
a Membership Administrator who shall administer and monitor the terms of the
Agreement related to the Membership Roster (see Article 3.0 of the Agreement)
and reporting of information related to purchases (see Article 9.0 of the
Agreement). The name of the Membership Administrator shall be provided to
Purchasing Partners as of the Effective Date and Seller shall notify Purchasing
Partners as to any change in the Membership Administrator.

Immediately following step 5. above, a confirmation page should appear
on-screen. All registration remains subject to approval and verification by
Purchasing Partners. Purchasing Partners shall notify Seller by e-mail or
otherwise, when registration has been approved.



Following a successful registration, Seller shall access the Membership Roster
by completing the following steps:

II. Instructions for Accessing Membership Roster on Premier Web Site

Instructions:

             1. Go to http://www.premierinc.com/
             2. Locate and select Rosters button from the menu
             3. Locate and open the file, Detailed Instructions for Downloading
             4. Review and complete instructions

Exhibit B Rev 12/02 #1447v2

 

Exhibit C

Authorized Distributions
N/A

 

 

 

 

 

Exhibit D

Reporting Formats

EXHIBIT D
REPORTING FORMATS ACCESS INSTRUCTIONS

The required reporting formats as referenced in Article 9.0, are documented in
Premier's Electronic Reporting Format (PERF) guide. The PERF guide is available
on Premier's website, Premierlnc.com. Please follow the instructions below for
access.

If you currently have a contract with Premier:

Seller must register for and receive approval to use Purchasing Partners'
Supplier Web Site. If prior registration, as identified in Exhibit B(I), has not
been completed, the following instructions apply:

Instructions for website access:

1. Go to http://www.premierinc.com/
2. Locate and select Register button (top left of screen)
3. Read and accept the terms of use
4. A registration screen will appear
5. Complete all required fields and click on Submit button

The registration process requires Seller to designate an individual to serve as
a Membership Administrator who shall administer and monitor the terms of the
Agreement related to the Roster of Participating Members (see Article 3.0 of the
Agreement) and reporting of information related to purchases (see Article 9.0 of
the Agreement). The name of the Membership Administrator shall be provided to
Purchasing Partners as of the Effective Date and Seller shall notify Purchasing
Partners as to any change in the Membership Administrator.

Immediately following step 5 above, a confirmation page should appear on screen.
All registration remains subject to approval and verification by Purchasing
Partners. Purchasing Partners shall notify Seller by e-mail or otherwise, when
registration has been approved.

Following a successful registration, Seller shall access the reporting formats
as referenced in Article 9.0, by completing the following steps:

Instructions for PERF guide access:


1. Go to http://www.premierinc.com/
2. Select LOGIN at the top left margin of the screen.
3. Log in using your assigned username and password-press the displayed ENTER
button
4. Select the Contracted Suppliers link in the top right margin of the screen
5. Select Premier's Electronic Reporting Format Guide link locatd on the left
side links section of the screen.
6. Read the brief article and select Premier's Electronic Reporting Format
Guide.pdf in the "Related Links" box.



If you are a Prospective Supplier:


1. Go to http://www.premierinc.com/
2. Click on the Suppliers link on the left side of the page.
3. Click on Related Links on the left side of the screen.
4. Click on Premier's Electronic Reporting Format Guide in the body of the
screen.
5. Read the brief article and select Premier's Electronic Reporting Format
Guide.pdf in the "Related Links" box.



 

 

Rev 12/03

Docs #5885v4

 

 

Exhibit E

Payment Instructions



 

 

EXHIBIT E

PAYMENT INSTRUCTIONS

 

All wires should be set up as follows:

Beneficiary:                    Premier Purchasing Partners, L.P.

Beneficiary Bank:         [*]

Beneficiary Account:   [*]

Bank ABA:                    [*]

 

Checks should be made payable to "Premier Purchasing Partners LP." and sent to
the following address:

 

                Premier Purchasing Partners, L.P. ID# 35984 BOX 07650
                Los Angeles, CA 90084-7650

 

Mail Fed-Exes to our lockbox location at the following address:

 

                Regulus Premier Purchasing Partners 07650 1200 West 7th Street
L2-200
                Los Angeles, CA 90017

 

 

 

Exhibit F

Minority and Female-Owned Business Policy



 

Exhibit F

Premier Purchasing Partners, L.P.
Supplier Diversity Initiative
Minority, Woman-Owned and Small Businesses Policy

Purchasing Partners desires to promote an environment that facilitates equal
opportunity and access by qualified diversity suppliers, (i.e., small, minority,
and woman-owned businesses) desiring to provide quality goods and services to
Participating Members. Purchasing Partners is committed to encouraging such
access through its procurement efforts. Purchasing Partners believes that
implementing this policy is good business practice consistent with its mission
and that of its members. Furthermore, Purchasing Partners and its affiliates
recognize and are sensitive to the high level of importance that Premier members
place on the development of minority, woman-owned and small businesses in their
local communities.

Purchasing Partners will make every effort to offer a diverse supplier portfolio
that meets or exceeds its' members' supplier diversity policies. In the event
that Purchasing Partners' supplier diversity portfolio does not meet particular
members' needs, Purchasing Partners' policy will be to recommend to the Group
Purchasing Policy Committee (the "Committee") that it grant compliance exemption
requests from affected members to the extent necessary to enable such members to
comply with applicable federal, state, local or self- imposed supplier diversity
policies. Any such exemption request is subject to the Committee's normal
approval process.

Purchasing Partners' contracted suppliers are encouraged to spend a minimum of
three percent (3%) of their annual production and raw material costs with
minority -owned businesses and a minimum of two percent (2%) of such costs with
women-owned businesses. Seller acknowledges that, subject to Purchasing
Partners' compliance with its existing contractual obligations, Purchasing
Partners may enter into group purchasing agreements with any diverse suppliers
and that one of the main factors underlying Purchasing Partners' decision to
enter into such agreements could be contracted suppliers' inability or
unwillingness to comply with such supplier diversity expenditure targets. Seller
shall consider working with any diversity supplier reasonably recommended by
Purchasing Partners to assist Seller and Participating Members in complying with
the objectives described in this policy.

Seller shall provide a bi-annual report, documenting its expenditures with
respect to diverse suppliers. Reporting is to commence within six months of the
Effective Date and shall comply with the reporting dates and format set forth in
the Premier Business Partner's website, located under Industry Initiatives and
is labeled Supplier Diversity 2"d Tier Report Only reported purchases from
minority and women-owned businesses that are certified by a valid national,
state or local certification agency shall qualify for consideration under this
policy. Each reported small business entity must have completed a self -
certification available in the format set forth at
www.premierinc.com/supplierdiversity in order to qualify for consideration under
this policy.

Suggested certifying agencies are:

               - National Minority Suppliers Development Council (
www.nmsdcus.org)

               - Women's Business Enterprise National Council (www.wbenc.com)

               - Small Business Administration (www.sba.gov)

Supplier Diversity Plan:

Seller's diversity plan and compliance with this policy will be discussed during
Seller's periodic business reviews with Purchasing Partners.



Exhibit G

Seller Information Sheet



 

 

 

EXHIBIT G

Seller Information Sheet

Seller Name: KCI USA, INC.

Contract

#: PP-CE-310



Seller

qualifies as a Small Business under the Small Business Administration criteria.
        Yes        X  No (Most organizations qualify if they have fewer than 500
employees. However, there are some exceptions. To review criteria, please
consult http://www,sba.gov/size ,
http://www.sba.gov/size/NAICS-matched-withsize-stds-umbrella.htm, or contact
your federal government representative's office.)



 

Seller's

business is at least 51% owned/controlled/operated by a non-minority woman and
such owner is a U.S. Citizen.



        

Yes        X  No



 

Seller's

business is at least 51% owned/controlled/operated by one of the following and
such owner is a U.S. Citizen:



              

African American (ethnic origin in any of the Black racial groups of Africa)



              

Hispanic American (ethnic origin in any of the Spanish speaking areas of Mexico,
Central
                   America, South America or the Caribbean basin.)



              

Asian-Pacific American (ethnic origin in Japan, China, Taiwan, Korea, Vietnam,
Laos, Cambodia,
                   the Philippines, Samoa, Guam, the U.S. Trust Territories of
the Pacific or the Northern Marinas)



              

Asian-Indian American (ethnic origins in India, Pakistan or Bangladesh)



              

Native American (a person who is American Indian, Eskimo, Aleut or Native
Hawaiian and regarded
                   as such by the community of which the person claims to be a
part)



              

Other.



              

Veteran



              

Special (Blind or Severe Disabilities)



      X     

None of the above



 

Seller

currently maintains regular, ongoing certification for the following quality
designations:



       X    

ISO 9001- Model for quality assurance in design, development, production,
installation and servicing



              

ISO 9002 - Model for quality assurance in production, installation and servicing



              

ISO 9003 - Model for quality assurance in final inspection and test



      X      

ISO 13485- Medical Device Manufacturer



              

ISO 14001- Model for environmental management systems



              

Other National/International Standards or Certifications:



 

Rev05/02

DOCS 3505v2



 

EXHIBIT G Seller Information Sheet

Please list any professional associations of which Seller is a member. (These
may include, for example, National Association of Manufacturers, Food
Distributors International, Medical Device Manufacturers Association, etc.)

KCI management, field, and company are members of numerous professional
associations applicable to our industry. Some associations important to mention
are Health Industry. Group Purchasing Association (HIGPA), Federation of
American Hospital Systems (FAHS), AvaMed, American Association of Occupational
Health Nurses (AAOHN), The Association of Manufacturing Excellence (AME),
Institute of Supply Management, Healthcare Compliance of America (HCCA), and
Advanced Medical Technology Association.



 

 

Exhibit H

Product Specifications
N/A

Exhibit I

Warranty
N/A



 

 

 

 

Exhibit J



 

Service, Maintenance & License Agreement

N/A

Exhibit K

Return Goods Policy

 

KCI

The Clinical Advantage



Exhibit K

KCI USA,

Inc.
Purchase/Return Policy



To return a product the Customer MUST contact the KCI Advantage Center, phone #
1-800-531-5346 for a return authorization (RMA Number).

KCI USA (KCI®) will credit 85% of the purchase price for a returned product when
the following criteria are met*:

 1. The purchase has been made within the last 30 days. KCI cannot accept
    returns after 30 days.
 2. Internal contents must be sealed in original packaging and full case
    quantity intact.

    The item is only subject to credit after it is accepted at inspection by
    KCI's Shipping & Receiving Department. If the product is not rejected at
    inspection, it will be returned to the customer with the reasons stating why
    it was rejected and no credit will be issued. No damaged or used items will
    be accepted. (General Manager will be notified upon rejection for
    notification to customer.)

 3. All Returns must be returned to:

                                               KCI Product Returns
                                               4958 Stout Drive
                                               San Antonio, TX 78219-4334

 4. NO CODs ACCEPTED.
 5. Customer is responsible for risk of loss during return shipping, for return
    shipping charges and a 15% restocking fee.

 

* KCI will credit 100% when shipment made in error by KCI and the above criteria
are met.



 

 

 

Exhibit L



Ordering Instructions



 

 

ORDERING INSTRUCTION

 

All rental orders for Products may be placed by telephone through KCI's 24 hour
Customer Service Department at the following telephone number: 888-275-4524.

All purchase orders for Products may be submitted via FAX at 800-275-3417, or
mailed to KCI at P.O. Box 659508, San Antonio, TX 78265, ATTN: Sales.